YELLOW7 104 Hardwicke Lane Little Elm, Texas 75068 February 9, 2011 Larry Spirgel Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549-8561 Re:Yellow7, Inc. (the “Company”) File No.: 333-170578 Dear Mr. Spirgel: In connection with the Company’s Registration Statement filed on Form S-1, the undersigned hereby represents and warrants as follows: 1. As of February 9, 2011, the Company does not have any preliminary financial information pertaining to the period ended December 31, 2010; and 2. That as of February 9, 2011, the Company’s operations are not subject to any known adverse trends which could otherwise affect the Company’s business. If you have any questions or require any additional information, please do not hesitate to contact me. Very truly yours, /s/ Jason Burgess Jason Burgess President
